ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent, while representing the plaintiff in a lawsuit, attempted to communicate directly with employees of the represented defendant without the permission of the defendant’s attorney. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John Courtney Wilson, Louisiana Bar Roll number 13561, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are as*281sessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.